THOMPSON, Judge,
dissenting.
¶ 19 Squarely in the face of controlling precedent from our supreme court, the majority here ignores not merely stare decisis, but also a clear directive from a higher court presented in State v. Lara, 171 Ariz. 282, 830 P.2d 803 (1992), and, in the process, disallows legislative action that is clearly within the legislature’s authority. I dissent.
¶ 20 In Lara, our supreme court repudiated this court’s holding that, because manslaughter always involves death, the sentence for that crime could not be enhanced by the fact that the defendant caused serious physical injury. 171 Ariz. at 285, 830 P.2d at 806. In doing so, the Arizona Supreme Court rejected the court of appeals’ dictum that sentence enhancement is only permissible “for conduct that exceeds the elements [of the underlying offense].” See State v. Lara, 170 Ariz. 203, 206, 823 P.2d 70, 73 (App.1990). The majority here explicitly rejects controlling supreme court precedent, something the supreme court itself declined to do in Lara. We obviously have no authority to do this. See McKay v. Indus. Comm’n, 103 Ariz. 191, 192, 438 P.2d 757, 758 (1968)(rejecting court of appeals’ view that it may, “[a]s our society changes,” review and depart from supreme court opinions). The supreme court wrote: ‘Whether prior decisions of the highest court in a state are to be disaffirmed is a question for the court which makes the decisions. Any other rule would lead to chaos in our judicial system.” McKay, 103 Ariz. at 193, 438 P.2d at 759.
¶ 21 What the legislature has done in this instance is actually quite straightforward. It has increased the punishment for every crime involving “criminal street gangs.” It has raised the punishment for the crime of “participating in a criminal street gang.” While the majority objects to the mechanism for effectuating the latter, there is nothing at all beyond legislative authority in providing for an eight-year sentence for “participating in a criminal street gang” (18.75 years in this case due to-priors). “Defining crimes and fixing punishments are functions of the legislature.” State v. Miranda, 200 Ariz. 67, 69, 22 P.3d 506, 508 (2001)(citing State v. Marquez, 127 Ariz. 98, 103, 618 P.2d 592, 597 (1980)). The majority here thwarts both the supreme court and the legislature in its zeal to prevent “inequity.” I see no “inequity” here in a lengthy prison sentence for gang activity by a repeat offender, and I would affirm.